     Case 2:19-cv-01793-JAD-DJA Document 7 Filed 08/13/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     DAVID ALAN METCALFE,                                 Case No. 2:19-cv-01793-JAD-DJA
4                                           Plaintiff                   ORDER
5           v.
6     BRIAN E WILLIAMS, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is in the custody of the Nevada Department of Corrections (“NDOC”),

11   has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1-1.)

12   Plaintiff’s case is currently in line for screening pursuant to 28 U.S.C. § 1915A. Plaintiff

13   has filed two motions for his medical records. (ECF Nos. 3, 6). These appear to amount

14   to motions for discovery. Because this case is at the prescreening stage, discovery

15   requests are not appropriate at this time. As such, the Court denies Plaintiff’s motions for

16   his medical files without prejudice.

17          Plaintiff has also filed a motion requesting that the Court order NDOC officials to

18   release Plaintiff’s birth certificate so that he can use it to obtain a replacement social

19   security card to use after his release. The Court construes this as a motion for a

20   preliminary injunction.    Injunctive relief, whether temporary or permanent, is an

21   “extraordinary remedy, never awarded as of right.” Winter v. Natural Res. Defense

22   Council, 555 U.S. 7, 24 (2008). “A court's equitable power lies only over the merits of the

23   case or controversy before it. When a plaintiff seeks injunctive relief based on claims not

24   pled in the complaint, the court does not have the authority to issue an injunction.” Pac.

25   Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015).

26          This action is based on allegations that the Defendants have been deliberately

27   indifferent to Plaintiff’s serious medical needs. (ECF No. 1-1 at 9.) The Court does not

28   have the authority to issue an injunction on what appears to be a completely unrelated
     Case 2:19-cv-01793-JAD-DJA Document 7 Filed 08/13/20 Page 2 of 2



1    dispute involving Plaintiff’s birth certificate. As such, the Court denies Plaintiff’s motion
2    for an order requiring NDOC officials to release Plaintiff’s birth certificate.
3    II.    CONCLUSION
4           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motions for his medical
5    files (ECF Nos. 3, 6) are denied without prejudice.
6           IT IS FURTHER ORDERED that Plaintiff’s motion for an order requiring NDOC
7    officials to release his birth certificate (ECF No. 5) is denied.
8
            DATED this 13th day of August 2020.
9
10
                                                 UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
